Citation Nr: 1739213	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for service-connected right shoulder rotator cuff strain, status post clavicle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from August 2003 until August 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Montgomery, Alabama.  Jurisdiction resides with the RO in Montgomery, Alabama.

In August 2015, the Veteran presented testimony before the undersigned Veterans Law Judge, and a transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is required to secure an adequate VA examination.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's most recent VA shoulder reexamination was in December 2015.  The VA examiner noted the Veteran had right shoulder loss of range of motion with more than one repetition of any shoulder movement, and increased pain with repeated use.  Initial range of motion testing showed flexion limited to 110 degrees, abduction limited to 130 degrees, external rotation limited to 80 degrees, and internal rotation limited to 45 degrees.  All range of motions exhibited pain but the examiner indicated that pain did not result in functional loss.  The examiner did not indicate whether there was pain in active or passive motion.  There was evidence of pain in weight bearing, but no mention of whether there was pain in nonweight bearing.  Thus, remand is required to secure an examination report that includes all necessary findings. 

Remand is also required for clarification.  The 2015 examiner indicated the Veteran was able to perform repetitive use testing with at least three repetitions, and that there was no additional functional loss or range of motion after these three repetitions.  But the examiner then indicated that pain and weakness did significantly limit functional ability with repeated use over time; however the examiner was unable to describe the additional functional loss in terms of range of motion because the Veteran was "unable to perform enough repetitions to assess."  This seems to indicate that movement was completely restricted following repetitive use, and the examiner failed to clarify why that additional functional loss could not be expressed in terms of range of motion.  Also, this finding appears to contradict the earlier finding that the Veteran was able to perform repetitive use testing without additional functional loss.   The examiner then indicated the right shoulder condition had no impact on his ability to perform any type of occupational task.  Notably, the Veteran first underwent a VA shoulder examination in March 2007, at which time the examiner noted the Veteran had a moderate degree of functional impairment as he was unable to use his shoulder to do anything strenuous.  As the Veteran's shoulder condition appears to have worsened by the time of the 2015 VA examination, it would follow that any occupational functional impairment would similarly worsen.  Thus, remand is also required to clarify the findings related to additional functional impairment following repeated use and occupational impairment due to the right shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, specifically all available treatment records from October 2015 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right shoulder disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must comment upon any right shoulder pain upon active motion, passive motion, weight-bearing, and nonweight-bearing. The examiner must attempt to obtain the same measurements in the opposite limb. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Finally, the examiner must fully describe the Veteran's additional functional loss after three repetitions and the impact of the disability on the Veteran's occupational functioning.  If the examiner is unable to do so, he or she must provide an explanation. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




